Case 1:18-cr-10450-MLW Document 358 Filed 10/05/20 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA

Vv. Cr. No. 18-10450-MLW
ERICK LOPEZ FLORES,
HENRI SALVADOR GUTIERREZ,
ELISEO VAQUBERANO CANAS,
JONATHAN TERCERO YANES,
MARLOS REYES, and
DJAVIER DUGGINS,
Defendants.

ORDER

WOLF, D.J. October 5, 2020

The court has reviewed the parties' submissions concerning
defendant Henri Salvador Gutierrez's motion for a bill of
particulars (Dkt. No. 327), Salvador Gutierrez's motion for
extension of time to file a motion to suppress (Dkt. No. 330),
defendant Eliseo Vaquerano Canas' motion for extension of time to
file a notice pursuant to Federal Rule of Criminal Procedure 12.2
(Dkt. No. 332), defendant Djavier Duggins' motion in limine and
his motion to exceed the page limit (Dkt. Nos. 333, 334), Duggins'
motion for extension of time to file additional motions in limine
(Dkt. No. 336), defendants Jonathan Tercero Yanes and Vaquerano
Canas' joinder and joint motion in limine and their motion to file
the motion in limine under seal (Dkt. Nos. 356, 357), Salvador

Gutierrez's motion for injunctive relief (Dkt. No. 349), and the

 
Case 1:18-cr-10450-MLW Document 358 Filed 10/05/20 Page 2 of 3

government's partially assented-to motion for exclusion of time
(Dkt. No. 338).

It is hereby ORDERED that:

1. Salvador Gutierrez's Motion for Extension of Time to
File a Motion to Suppress (Dkt. No. 330) is ALLOWED.

2. Vaquerano Canas' Request for Additional Time to Provide
Notice of Evidence Pursuant to Rule 12.2(b) (Dkt. No. 332) is
ALLOWED.

3. Duggins' Motion to Exceed the Twenty Page Limit for the
Motion in Limine to Preclude Hearsay Testimony (Dkt. No. 333) is
ALLOWED.

4. Duggins' Motion to Extend Time for Filing of Additional
Motions in Limine (Dkt. No. 336) is ALLOWED.

5. Tercero Yanes and Vaquerano Canas' Motion to Seal Their
Joint Motion in Limine (Dkt. No. 356) is ALLOWED, without prejudice
to reconsideration, and they shall file a redacted copy of the
joint motion by October 13, 2020.

6. As Duggins has pending motions which require a hearing,
the Speedy Trial Clock is stopped with regard to him. See 18
U.S.C. §3161(h) (1) (D).

7. The government's Partially Assented-to Motion for Order
Excluding Time under the Speedy Trial Act (Dkt. No. 338), to which
Duggins' co-defendants agree, is ALLOWED, and, therefore, all time

from June 2, 2020 through February 1, 2021, is excluded in the

2
Case 1:18-cr-10450-MLW Document 358 Filed 10/05/20 Page 3 of 3

interests of justice. See 18 U.S.C. §3161(h) (1) (D), (h) (6) &
(h) (7).

7. The hearing scheduled for October 14, 2020, is CANCELLED
because, due to extensions that have been granted, the relevant
motions will not be fully briefed until October 15, 2020.

8. A prehearing conference shall be held by videoconference
at 1:30 p.m. on October 22, 2020.

9. A hearing on all pending motions shall begin, possibly
by videoconference, at 10:00 a.m. on October 29, 2020, and continue

from day to day if necessary.

Cr Jer bee OP, PVE
UNITED GTATES DISTRICT meet
